MEMORANDUM **
Rafayel Vrtanesyan, a native of the former Union of Soviet Socialist Republics *644and a citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Vrtanesyan has waived any challenge to the BIA’s determinations that his motion to reopen was untimely and that he failed to establish grounds for equitable tolling. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*644ed by 9th Cir. R. 36-3.